DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (US 2018/0308755) in view of Tsuji (US 2009/0186167) in view of Ahn (US 2007/0126129).
 Regarding claim 1. 
  Tabuchi teaches a method for dicing a substrate on a die attach film, the method comprising: providing a work piece having a support film (21), a frame and the substrate (11), the substrate  having a top surface and a bottom surface, the top surface of the substrate (11) having at least one die region and at least one street region (13); adhering the die attach film (19) to the substrate (11) and to the support film, the die attach film  having a matrix based component removing substrate material from the at least one street region to expose a portion of the die attach film (fig 3b,5a) (paragraph 29-41) using a plasma etch (paragraph 46-48);
  Tabuchi does not teach the specific implementation of the plasma etch. 
 Tsuji teaches plasma processing comprising exposing a substrate to an atmospheric pressure oxygen plasma by applying atmospheric pressure gas flow to the substrate (fig 1) (paragraph 72-76)
 It would have been obvious to one of ordinary skill in the art to apply the oxygen plasma comprising gas flow to the structure taught by Tabuchi in order to stably and efficiently carry out the plasma processing on only the processed portion of the processed object, reduce the amount of power and inert gas used in the process (Tsuji paragraph 34) 
    Tabuchi in view of Tsuji does not teach that the die attach film is a composite film comprising a matrix and filler.
  Ahn teaches a die attach material comprising a composite film comprising a first component comprising epoxy and a second component comprising filler (paragraph 10) (fig 3a)
 It would have been obvious to one of ordinary skill in for the die attach film of Tabuchi to be a composite material, as taught by Ahn, in order for the fill to provide 
  Regarding claim 4.
Tabuchi teaches cooling the work piece (paragraph 36) (fig 4).
  Regarding claim 9.
Tabuchi teaches the plasma etch process is at least partially isotropic (fig 5a-5c).  
 Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. 
The applicant argues that Tabuchi does not teach removing matrix material to expose underlying material and then chemical removing newly exposed material.
The applicant will note that an oxygen plasma etch etches a material by removing a top molecular layer by bombarbment with reactive species cause the atoms that form the top layer to be dislocated into the atmosphere thereby exposing the underlying molecular layer which is subsequently exposed to reactive species bombardment causing another layer of atoms to be dislocated into the atmosphere thereby exposing another underlying molecular layer which is exposed to reactive species bombardment.  This process continues until sufficient layers of atoms have been removed such that a desired depth is reached.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817